     Case 1:20-cv-13171-TLL-PTM ECF No. 9, PageID.31 Filed 01/19/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


RAE LINN PEIFFER,                                 CASE NO. 20-13171
                                                  DISTRICT JUDGE THOMAS L. LUDINGTON
               Plaintiff,                         MAGISTRATE JUDGE PATRICIA T. MORRIS

v.

MERCHANT & MEDICAL CREDIT
CORPORATION, INC.,

               Defendant.
                                          /

                    ORDER REQUIRING RULE 26(f) MEETING
              AND SETTING DATE FOR INITIAL RULE 16 CONFERENCE

         The Court will conduct an initial pretrial conference by telephone February 10, 2021 at

9:30 a.m. Defense counsel is responsible for coordinating the conference call.

         IT IS ORDERED that Plaintiff shall conduct a meeting in person or by telephone with

opposing counsel no later than January 29, 2021, to discuss the case pursuant to Rule 26(f) of

the Federal Rules of Civil Procedure. Counsel of record must cooperate and consult in good

faith.

         IT IS FURTHER ORDERED that Plaintiff shall file a written Rule 26(f) plan and status

report on or before February 5, 2021. The plan must reflect the combined product of counsel’s

discussion and conform to E.D. Mich. LR 5.1(a). The plan must include each matter specified

under Rule 26(f)(1)-(4), as well as answers to the following questions, as applicable:

            1. Will the issues of the litigation be narrowed?

            2. Are amendments to any pleadings necessary?

            3. Will either party be seeking to join any additional parties?

            4. Will the parties agree to case evaluation, and stipulate to be bound
    Case 1:20-cv-13171-TLL-PTM ECF No. 9, PageID.32 Filed 01/19/21 Page 2 of 2


              by Michigan Court Rule 2.403, including sanctions?

           5. Would a settlement conference, or some other form of alternative dispute
              resolution, be beneficial at this time or in the near future?

       However, if either party files a Rule 12 motion in lieu of, or concurrent with, its answer,

all deadlines listed in this order relating to Rule 26 are suspended. In this situation, the Court

normally resolves the Rule 12 motions before issuing a scheduling order so long as it can do so

while still complying with Rule 16(b)(2).

       The Court also reminds the parties that at the pretrial conference it “may consider and

take appropriate action” on matters such as “simplifying the issues, and eliminating frivolous

claims or defenses” and “amending the pleadings. Fed. R. Civ. P. 16(c)(2)(A)-(B). Accordingly,

the parties are encouraged consider these matters before the pretrial conference.

       If any attorney believes that the case requires a telephone or in-person conference at any

time, a request for such a conference should be directed to the Case Manager.

Date: January 19, 2021                           S/ patricia t. morris
                                                 Patricia T. Morris
                                                 United States Magistrate Judge
